Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were currently pending and rejected in the previous non-final office action (11/02/2021).  Applicant amendment was received on 1/31/2022 whereby claims 1, 19, and 20 were amended.  Claim 11 was cancelled.  Accordingly, claims 1-10 and 12-20 are currently pending and hereby examined in this final office action.
Response to Remarks/Arguments
35 U.S.C. §112
Applicant’s amendment cures the previous 35 U.S.C. §112 rejection of claim 19.  The previous §112 rejection of claim 19 is hereby withdrawn.
35 U.S.C. §101
With respect to the 35 U.S.C. §101 rejections of claims 1-6 & 9-20, Applicant’s arguments have been considered but are not persuasive.  
Step 2A Prong 2 - Applicant argues that the server in claim 1 “has additional and meaningful elements or functions beyond merely implementing the abstract idea of a computer.”  Examiner respectfully disagrees.  The additional elements in claim 1 are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an 
Step 2B – Applicant states in conclusory terms that the “subject matter as instantly claimed is sufficient to amount to significantly more than the judicial exception and is a patent eligible invention.  Examiner respectfully disagrees. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
35 U.S.C. §103
With respect to Applicant’s arguments regarding the prior 35 U.S.C §103 rejections, Applicant’s arguments have been considered but are not persuasive.  Applicant argues that Ameixieira fails to teach “allocating a moving object by prioritizing reservation information of a user device indicated by the routine driving over reservation information of a user device indicated by the exceptional driving when the server updates the allocation and placement information on the plurality of moving objects based on the reservation information on the plurality of user devices.”  Applicant submits that Ameixieira is “merely directed to a system that manages the miles/credits of users of the fleet service and assigns priorities according to the purpose[.]  Examiner respectfully disagrees.  Ameixieira is clearly is directed to more than a just system that manages the miles/credits of users.  Ameixieira’s system supports “transportation-related tasks or actions that may be performed by AVs such as, for example, travelling, parking, gathering data, enabling communications, providing support for services, and providing transportation of people and/or goods [that] each occur within a context. A system in accordance with the present disclosure may use information about context as input to algorithms, functions, and/or policies that may determine 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9, 10, & 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 falls within the category of a method/process.
Claims 19 & 20 fall within the category of a system/machine.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 - The claim recites transmitting [] a moving object request message comprising a departure point and use time information []; receiving [] a list of available moving objects based on the moving object request message []; selecting [] a moving object from the list of available moving objects; transmitting [] reservation information based on moving object selection information and the use time information []; and allocating the moving object [] based on the reservation information, [] 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a user device and a server are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an 
Claims 2-6, 9, & 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 2-6, 9, & 12-18 merely further narrow the abstract idea of the claims on which they depend. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 - 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a fleet system, [a] server, transceiver, a processor, and a user device are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 - The claim recites [] transmit[ting] a moving object request message comprising a departure point and use time information [], receiv[ing] a list of available moving objects based on the moving object request message [], select[ing] a moving object from the list of available moving objects, and transmit[ting] reservation information based on moving object selection information and the use time information [], and [] allocat[ing] the moving object to the user device based on the reservation information and updat[ing] allocation and placement information on the plurality of moving 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a fleet system, a managing device, a plurality of user devices, and [a] server, are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13, & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2018/0321688 A1, hereinafter “Chase,” in view of Pre-grant Publication No.: US 2020/0380631 A1 claiming priority to US Provisional 62/856,333 available on USPTO Public PAIR and supporting the relied upon disclosure at least in [0005]-[0008], hereinafter “Svitak,” in view of Pre-grant Publication No.: US 2018/0317067 A1, hereinafter “Ameixieira.”
Claim 1 (Currently Amended): A method of managing a moving object in a fleet system, the method comprising:
transmitting, by a user device, a moving object request message comprising a departure point and use time information to a server; (Chase [0051], “AVES COC 100 communicates with AVES applications 300 installed on computing devices 30 to receive service requests (e.g., trip requests) from users….AVES COC 100 receives…trip information 506 associated with each user trip request 504. Trip information 506 may include pickup location, pickup date/time, destination location and intermediate stop location(s).”; see also [0062])
allocating the moving object to the user device based on the reservation information, (Chase [0053], “AVES COC 100 communicates with AVES vehicle equipment 200 installed on a selected autonomous vehicle 20 to guide said selected autonomous vehicle 20 to the hailing user ...”)
wherein the server updates allocation and placement information on a plurality of moving objects based on reservation information on a plurality of user devices. (Chase [0053], “Also, AVES COC 100 communicates with AVES vehicle equipment 200 on autonomous vehicles 20 in the active pool, which are not assigned to respond to trip requests from hailing users, to guide autonomous vehicle 20 to standby locations throughout the transportation network's geographic area.”)

Chase doesn’t explicitly teach the following; however, Svitak teaches:
receiving, by the user device, a list of available moving objects based on the moving object request message from the server; (Svitak [0054], “The user may view vehicles within close proximity to his or her current location or some other location. As an example, graphical representations of the vehicles may appear on a map. The user may then select a vehicle to rent and then agree to certain terms and conditions of the rental, as described in greater detail herein. In some embodiments, a mobile application may provide step-by-step walking instructions to assist the user in locating the vehicle…”)
selecting, by the user device, a moving object from the list of available moving objects; (Svitak [0054], “The user may view vehicles within close proximity to his or her current location or some other location. As an example, graphical representations of the vehicles may appear on a map. The user may then select a vehicle to rent…”
transmitting, by the user device, reservation information based on moving object selection information and the use time information to the server; (Svitak [0054], “The user may then select a vehicle to rent and then agree to certain terms and conditions of the rental, as described in greater detail herein…”)
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to 

Chase/Svitak doesn’t explicitly teach the following; however, Ameixieira teaches:
wherein the server determines a routine driving regarding a case in which the user periodically uses the moving object or exceptional driving regarding a case in which the user irregularly uses the moving object, (Ameixieira [0019], “Various aspects of the platform may also, for example, ask for historical information to feed any of the decisions, where such information can be derived from historical data…”; [007)
wherein the server allocates a moving object by prioritizing reservation information of a user device indicated by the routine driving over reservation information of a user device indicated by the exceptional driving when the server updates the allocation and placement information on the plurality of moving objects based on the reservation information on the plurality of user devices. (Ameixieira [0098] – [0110], “A system in accordance with aspects of the present disclosure may enable various AV-based business models, including functionality related to… travel planning/scheduling… Such a system may, for 
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location.  Ameixieira is directed to systems, and methods for supporting a dynamically configurable network of autonomous vehicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase/Svitak with the teachings of Ameixieira since connected vehicle technologies “enable vehicle systems to provide useful context aware information to a vehicle and to the vehicle operator (e.g., driver) or occupants, allowing the operator to make more informed, safer, energy-efficient, and better decisions…. Such data may then feed the operational flows of…vehicle fleet owners, allowing such entities to enhance the knowledge they have about the environment and conditions in which their vehicles operate, and to benefit from having historical data and actionable insights to better plan, allocate, and manage their operations and logistics, making them smarter, safer, cost-effective, and productive.” (Ameixieira [0056])
Claim 2 (Original): 
wherein a destination point along with the departure point are set based on a designated spot, and the designated spot is a place that is predetermined by the server. (Svitak [0093], “Next, the available car-sharing vehicles at various gated parking facilities are displayed on the user interface device at block 510…”; See also [0094] & [0100])
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase with the teachings of Svitak since “[c]ar sharing, autonomous vehicle companies and/or car rental services provide the ability for a user to rent a vehicle for a period of time. The cars are provided at a dedicated pick-up and drop-off location that is controlled by the car sharing company. As an example, a user may go to the dedicated pick-up and drop-off location, reserve a car located at the pick-up and drop-off location, drive the vehicle as needed, and then drop-off the car at either the original pick-up and drop-off location or another pick-up and drop-off location. In each case, the user is required to drop-off the car at a dedicated pick-up and drop-off location that is controlled by the car sharing company so that another user may rent the car. Although this arrangement is convenient, there are several disadvantages.” (Svitak [0003]-[0004])
Claim 3 (Original): Chase/Svitak/Ameixieira, as shown above, teaches all the limitations of claim 2.  Chase doesn’t explicitly teach the following; however, Svitak teaches:
wherein a plurality of the designated spots are predetermined in the server, and an 57Attorney Docket No. 055340-533001US(PATENT) available moving object is managed in each of the designated spots. (Svitak [0056], “the systems and methods described herein provide a mechanism for improving vehicle car-sharing services by permitting users to rent from and/or drop off the example car-sharing vehicle 110 at any participating gated parking 
Claim 4 (Original): Chase/Svitak/Ameixieira, as shown above, teaches all the limitations of claim 3. Chase/Svitak doesn’t explicitly teach the following; however, Ameixieira teaches:
wherein the server manages the available moving object by considering at least one of a number of parking spaces at each of the designated spots or a number of available moving objects at each of the designated spots. (Ameixieira [0098], “A system in accordance with aspects of the present disclosure may enable various AV-based business models, including functionality related to…parking space/slot management…”; See also [0100], [0102], [0109], [0110], [0133])
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location.  Ameixieira is directed to systems, and methods for supporting a dynamically configurable network of autonomous vehicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase/Svitak with the teachings of Ameixieira since connected vehicle technologies “enable vehicle systems to provide useful context aware information to a vehicle and to the vehicle operator (e.g., driver) or occupants, allowing the operator to make more informed, safer, energy-efficient, and better decisions…. Such data may then feed the operational flows of…vehicle fleet owners, allowing such entities to enhance the knowledge they have about the environment and conditions in which their vehicles operate, and to benefit from having historical data and actionable insights to better plan, allocate, and manage their operations and logistics, making them smarter, safer, cost-effective, and productive.” (Ameixieira [0056])
Claim 7 (Original): Chase/Svitak/Ameixieira, as shown above, teaches all the limitations of claim 3.  Chase also teaches:
wherein the server moves a moving object of a different spot from a spot of the departure point to the spot of the departure point in a driverless manner when a number of available58Attorney Docket No. 055340-533001US(PATENT) moving objects in the spot of the departure point is equal to or less than a predetermined value. (Chase [0077], “Computer server 120 guides autonomous vehicles 20 in the active pool, which are not assigned to respond to trip requests from hailing users, to standby locations throughout the transportation network's geographic area...”)
Claim 8 (Original): Chase/Svitak/Ameixieira, as shown above, teaches all the limitations of claim 3.  Chase also teaches:
wherein the server moves a moving object of a different spot from a spot of the destination point to the spot of the destination point in a driverless manner when a number of available parking spaces in the spot of the destination point is equal to or greater than a predetermined value. (Chase [0077], “Computer server 120 guides autonomous vehicles 20 in the active pool, which are not assigned to respond to trip requests from hailing users, to standby locations throughout the transportation network's geographic area...”)
Claim 9 (Original): Chase/Svitak/Ameixieira, as shown above, teaches all the limitations of claim 3.  Chase also teaches:
wherein the server increases a number of available moving objects of a second designated spot at a first point of time when the departure point is a first designated spot, the destination point is the second designated spot and an end time of use is the first point of time based on the use time information. (Chase [0070], “Historical data can identify popular pick-up and drop off locations based upon analysis of existing trip requests. The AVES COC can also recognize "popular" pick-up and drop-off locations based on an ongoing record of trip requests, and coordinated based on patterns related to the 
Claim 10 (Original): Chase/Svitak/Ameixieira, as shown above, teaches all the limitations of claim 1. Chase/Svitak doesn’t explicitly teach the following; however, Ameixieira teaches:
wherein the moving object request message, which is transmitted to the server by the user device, comprises use type information on the moving object, and the use type information on the moving object is one of routine driving or exceptional driving. (Ameixieira [0118], “such a system may enable the location and availability of AVs to be targeted to the habits and routines of people working or living in different regions or areas served by the AVs…to take into consideration the urgency that occupants have to reach a specific place or to move from point A to B.”;  [0123], “The system may also permit trips by AVs to be prioritized…according to a context such as, for example, a normal/regular trip, an urgent trip (e.g., delivering urgent personal, business, and/or government document/data/goods), and/or an emergency trip (e.g., carrying police, fire service, medical personnel/medicine/medical supplies, etc.)”; See also [0105, [0109], [0115])
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location.  Ameixieira is directed to systems, and methods for supporting a dynamically configurable network of autonomous vehicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase/Svitak with the teachings of Ameixieira since connected vehicle technologies “enable vehicle systems to provide useful context aware information to a vehicle and to the vehicle operator (e.g., driver) or occupants, allowing the 
Claim 12 (Original): Chase/Svitak/Ameixieira, as shown above, teaches all the limitations of claim 1. Chase also teaches:
wherein the use time information comprises at least one of use start time information or use end time information for a moving object selected by the user device. (Chase [0069, “Computer server 120 receives a trip request 504 from a hailing user via a selected AVES application 300 on a selected computing device 30, the trip request 504 including…pickup date/time…”)
Claim 13 (Original): Chase/Svitak/Ameixieira, as shown above, teaches all the limitations of claim 1.  Chase also teaches:
wherein the moving object periodically transmits a message including location information of the moving object and status information of the moving object to the server. (Chase [0016], “the AVES COC receives a unique vehicle ID, real-time vehicle location, real-time vehicle availability, real-time vehicle operational state, real-time vehicle condition and real-time vehicle fuel/power-charge level for each autonomous vehicle from the AVES vehicle equipment installed on each autonomous vehicle.”)
Claim 17 (Original): Chase/Svitak/Ameixieira, as shown above, teaches all the limitations of claim 1. Chase also teaches:
wherein an available time, in which the moving object is capable of being shared, is set in the moving object, and the moving object in the available status is allocated to the user device by the server based on the available time. (Chase [0050], “[A]n autonomous vehicle 20 may be "off duty" and 
Claim 18 (Original): Chase/Svitak/Ameixieira, as shown above, teaches all the limitations of claim 1. Chase also teaches:
wherein the server groups the plurality of moving objects under management by a certain number, and the server performs maintenance and management for each moving object in each group of the moving objects. (Chase [0067], “Based on the vehicle information queried from the AVES vehicle control systems 210 of autonomous vehicles 20 in the fleet, computer server 120 dynamically assigns autonomous vehicles 20 to an active pool if the autonomous vehicles 20 are available, are in acceptable operational state (e.g., no fault indication), are in acceptable condition (e.g., no alert or detection of a dangerous or unsanitary condition) and have acceptable fuel/power-charge level (e.g., higher than pre-defined minimum level)…”)
Claim 19 (Currently Amended): Chase, as shown, teaches [a] fleet system for managing a moving object in a fleet system, the system comprising: 
a transceiver for transmitting and receiving a signal; (Chase [0050] & [0057])
a processor for controlling the transceiver, (Chase [0055])
wherein the processor receives a moving object request message comprising a departure point and use time information from a user device, (Chase [0051])
wherein, the fleet system updates allocation and placement information on a plurality of moving objects based on reservation information on a plurality of user devices. (Chase [0081])

Chase doesn’t explicitly teach the following; however, Svitak teaches:
transmits a list of available moving objects based on the moving object request message to the user device, receives reservation information based on moving object selection information and 
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase with the teachings of Svitak since “[c]ar sharing, autonomous vehicle companies and/or car rental services provide the ability for a user to rent a vehicle for a period of time. The cars are provided at a dedicated pick-up and drop-off location that is controlled by the car sharing company. As an example, a user may go to the dedicated pick-up and drop-off location, reserve a car located at the pick-up and drop-off location, drive the vehicle as needed, and then drop-off the car at either the original pick-up and drop-off location or another pick-up and drop-off location. In each case, the user is required to drop-off the car at a dedicated pick-up and drop-off location that is controlled by the car sharing company so that another user may rent the car. Although this arrangement is convenient, there are several disadvantages.” (Svitak [0003]-[0004])

Chase/Svitak doesn’t explicitly teach the following; however, Ameixieira teaches:
wherein the processor determines a routine driving regarding a case in which the user periodically uses the moving object or exceptional driving regarding a case in which the user irregularly 
wherein the processor allocates a moving object by prioritizing reservation information of a user device indicated by the routine driving over reservation information of a user device indicated by the exceptional driving when the server updates the allocation and placement information on the plurality of moving objects based on the reservation information on the plurality of user devices. (Ameixieira [0098] – [0110], “A system in accordance with aspects of the present disclosure may enable various AV-based business models, including functionality related to… travel planning/scheduling… Such a system may, for example, provide functionality used to support travel associated with the pickup, transfer, and offload of passengers…”; [0118], “such a system may enable the location and availability of AVs to be targeted to the habits and routines of people working or living in different regions or areas served by the AVs…to take into consideration the urgency that occupants have to reach a specific place or to move from point A to B.”;  [0123], “The system may also permit trips by AVs to be prioritized…according to a context such as, for example, a normal/regular trip, an urgent trip (e.g., delivering urgent personal, business, and/or government document/data/goods), and/or an emergency trip (e.g., carrying police, fire service, medical personnel/medicine/medical supplies, etc.)”; See also [0105, [0109], [0115]]
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location.  Ameixieira is directed to systems, and methods for supporting a dynamically configurable network of autonomous vehicles.  It would have been obvious to one of ordinary skill in the art before the 
Claim 20 (Currently Amended): Chase, as shown, teaches [a] fleet system for providing a moving object sharing service, the system comprising: 
a managing device configured to manage the fleet system; (Chase [0005])
a plurality of user devices registered in the fleet system; (Chase [0049], “AVES applications 300 installed on computing devices 30 accessible by users.”)
a plurality of moving objects registered in the fleet system, (Chase [0048])
wherein at least one user device among the plurality of user devices transmits a moving object request message comprising a departure point and use time information to the server, (Chase [0051])
the managing device allocates the moving object to the user device based on the reservation information and updates allocation and placement information on the plurality of moving objects based on the reservation information on the plurality of user devices. (Chase [0081])

Chase doesn’t explicitly teach the following; however, Svitak teaches:
receives a list of available moving objects based on the moving object request message from the server, selects a moving object from the list of available moving objects, and transmits62Attorney Docket No. 055340-533001US(PATENT) 
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase with the teachings of Svitak since “[c]ar sharing, autonomous vehicle companies and/or car rental services provide the ability for a user to rent a vehicle for a period of time. The cars are provided at a dedicated pick-up and drop-off location that is controlled by the car sharing company. As an example, a user may go to the dedicated pick-up and drop-off location, reserve a car located at the pick-up and drop-off location, drive the vehicle as needed, and then drop-off the car at either the original pick-up and drop-off location or another pick-up and drop-off location. In each case, the user is required to drop-off the car at a dedicated pick-up and drop-off location that is controlled by the car sharing company so that another user may rent the car. Although this arrangement is convenient, there are several disadvantages.” (Svitak [0003]-[0004])

Chase/Svitak doesn’t explicitly teach the following; however, Ameixieira teaches:
wherein the managing device determines a routine driving regarding a case in which the user periodically uses the moving object or exceptional driving regarding a case in which the user 
wherein the managing device allocates a moving object by prioritizing reservation information of a user device indicated by the routine driving over reservation information of a user device indicated by the exceptional driving when the server updates the allocation and placement information on the plurality of moving objects based on the reservation information on the plurality of user devices. (Ameixieira [0098] – [0110], “A system in accordance with aspects of the present disclosure may enable various AV-based business models, including functionality related to… travel planning/scheduling… Such a system may, for example, provide functionality used to support travel associated with the pickup, transfer, and offload of passengers…”; [0118], “such a system may enable the location and availability of AVs to be targeted to the habits and routines of people working or living in different regions or areas served by the AVs…to take into consideration the urgency that occupants have to reach a specific place or to move from point A to B.”;  [0123], “The system may also permit trips by AVs to be prioritized…according to a context such as, for example, a normal/regular trip, an urgent trip (e.g., delivering urgent personal, business, and/or government document/data/goods), and/or an emergency trip (e.g., carrying police, fire service, medical personnel/medicine/medical supplies, etc.)”; See also [0105, [0109], [0115]]
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location.  Ameixieira is directed to systems, and methods for supporting a dynamically configurable network of autonomous vehicles.  It would have been obvious to one of ordinary skill in the art before the 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chase/Svitak/Ameixieira in view of Pre-grant Publication No.: US 2018/0338298 A1, hereinafter “Pan.”
Claim 5 (Original): Chase/Svitak/Ameixieira, as shown above, teaches all the limitations of claim 4.  Chase/Svitak/Ameixieira doesn’t explicitly teach the following; however, Pan teaches:
wherein the server transmits information on a designated spot recommended for departure different from a spot of the departure point to the user device when there is no moving object available in the spot of the departure point. (Pan [0032],” In some aspects, a location selector 132 provided with the request processing server 130 can determine a suitable service location based on the position of the user and proximate available service providers. The location selector 132 can also select the service location prior to receiving a service request from the user. In one aspect, in response to the user inputting a destination for a transportation service, the location selector 132 determines the specific service location or a more general service area (e.g., an intersection of roads), which may be where the user has the highest probability of matching with a service provider upon submitting a service request to the request processing server 130.”)
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chase/Svitak in view of Pre-grant Publication No.: US 2019/0064814 A1, hereinafter “Pandit.”
Claim 6 (Original): Chase/Svitak/Ameixieira, as shown above, teaches all the limitations of claim 3.  Chase/Svitak/Ameixieira doesn’t explicitly teach the following; however, Pandit teaches:
wherein the server transmits information on a designated spot recommended for destination different from a spot of the destination point to the user device or the moving object when there is no parking space available in the spot of the destination point. (Pandit [0033], “The detailed map information may also include information identifying predetermined stopping locations where an autonomous vehicle can stop to pick up or drop off a passenger…These predetermined stopping locations may include predetermined, reasonable locations where a vehicle could stop selected [] through some 
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location.  Ameixieira is directed to systems, and methods for supporting a dynamically configurable network of autonomous vehicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase/Svitak/Ameixieira with the teachings of Pandit since “[w]hen a person (or user) wants to be physically transported between two locations via a vehicle, they may use any number of taxi services…. These services, while useful, generally fail to provide users with exacting information about where a pickup or drop off will occur.” (Pandit [0002])
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chase/Svitak/Ameixieira in view of Pre-grant Publication No.: US 2016/0189435 A1, hereinafter “Beaurepaire.”
Claim 14 (Original): Chase/Svitak/Ameixieira, as shown above, teaches all the limitations of claim 13. Chase/Svitak/Ameixieira doesn’t explicitly teach the following; however, Beaurepaire teaches:
wherein the moving object transmits the message to the server based on a first period when the moving object is used based on the user device, and when the moving object is not used, the moving object transmits the message to the server based on a second period, and the first period is shorter than the second period. (Beaurepaire [0040], “The server 125 is configured to monitor locations of the autonomous vehicles 124 based on position data received from the vehicles 124. The locations may be stored in a lookup table that is periodically updated. In some examples, the server 125 sends a location request to autonomous vehicles on a schedule (e.g., every 10 minutes) and receives back the current 
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location.  Ameixieira is directed to systems, and methods for supporting a dynamically configurable network of autonomous vehicles. Beaurepaire is directed to optimized parking systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase/Svitak/Ameixieira with the teachings of Beaurepaire since “In many urban locations, parking is a significant inconvenience for drivers. Parking costs have soared. Parking zone are a maze of regulations. Perhaps most importantly, parking spots at prime locations and/or prime time period may be scarce. When human beings select parking spots, they are selfish. A driver may take up two parking spots in situations in which the vehicle could have made room for another vehicle… Recent technologies such as autonomous vehicles and shared vehicles may provide opportunities for optimizing parking arrangements.” (Beaurepaire [0002] – [0001])
Claims 15, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chase/Svitak/Ameixieira in view of United States Patent No.: 8,825,264 B2, hereinafter “Montemerlo.”
Claim 15 (Original): Chase/Svitak/Ameixieira, as shown above, teaches all the limitations of claim 13.  Chase/Svitak/Ameixieira doesn’t explicitly teach the following; however, Montemerlo teaches:
wherein the server determines whether or not the moving object violates a sharing criterion based on the message transmitted by the moving object, and the server transmits a warning message to the moving object when the server determines that the moving object violates the sharing criterion.  (Montemerlo col. 8, lns. 30-37, “Each zone may comprise a geolocated area or point associated 
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location.  Ameixieira is directed to systems, and methods for supporting a dynamically configurable network of autonomous vehicles. Monetemerlo is directed to maneuvering autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase/Svitak/Ameixieira with the teachings of Montemerlo since “autonomous vehicles may maneuver themselves between locations based using highly detailed maps in conjunction with sensors for detecting objects in the vehicle's surroundings in order to maneuver the vehicle from one location to another. This may require the vehicle to navigate through areas where the driver may not feel particularly safe allowing the vehicle to maneuver itself. For example, a driver may feel less safe in areas such as merges, traffic circles, complicated intersections, etc. which may be considered more complicated for an autonomous vehicle to maneuver through. Thus, the driver may feel the need to continuously monitor the vehicle's location in case the driver must take control of the vehicle.” (Montemerlo col. 1, lns. 28-40)
Claim 16 (Original): Chase/Svitak/Ameixieira, as shown above, teaches all the limitations of claim 13.  Chase/Svitak/Ameixieira doesn’t explicitly teach the following; however, Montemerlo teaches:
wherein the server changes a control right for the moving object, when the server does not receive a response to the warning message or the violation of the sharing criterion is not released 
Chase is directed to a system and method for monitoring and managing a virtual or existing fleet of autonomous vehicles in a transportation network and dispatching the autonomous vehicles to users.  Svitak is also directed to vehicle fleet systems and methods, particularly as it relates to enabling users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location.  Ameixieira is directed to systems, and methods for supporting a dynamically configurable network of autonomous vehicles. Monetemerlo is directed to maneuvering autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase/Svitak/Ameixieira with the teachings of Montemerlo since “autonomous vehicles may maneuver themselves between locations based using highly detailed maps in conjunction with sensors for detecting objects in the vehicle's surroundings in order to maneuver the vehicle from one location to another. This may require the vehicle to navigate through areas where the driver may not feel particularly safe allowing the vehicle to maneuver itself. For example, a driver may feel less safe in areas such as merges, traffic circles, complicated intersections, etc. which may be considered more complicated for an autonomous vehicle to maneuver through. Thus, the driver may feel the need to continuously monitor the vehicle's location in case the driver must take control of the vehicle.” (Montemerlo col. 1, lns. 28-40)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/R.F./               Examiner, Art Unit 3628     
     
/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688    
3/25/2022